 1 Ryan G. Baker (Bar No. 214036)
   rbaker@bakermarquart.com
 2
   BAKER MARQUART LLP
 3 777 South Figueroa Street, Suite 2850
   Los Angeles, CA 90017
 4
   Telephone: (424) 652-7800
 5 Facsimile: (424) 652-7850
 6
     Attorneys for Plaintiff Eric Fiterman                         JS-6
 7
   Joshua A. Glikin (admitted pro hac vice)
 8 glikin@bowie-jensen.com
 9 BOWIE & JENSEN, LLC
   210 W. Pennsylvania Avenue, Suite 400
10 Towson, Maryland 21204
   Telephone: (410) 583-2400
11 Facsimile: (410) 583-2437
12
   Bradley A. Chapin (State Bar No. 232885)
13 bchapin@rutan.com
   RUTAN & TUCKER, LLP
14 611 Anton Boulevard, Suite 1400
   Costa Mesa, California 92626-1931
15 Telephone: (714) 641-5100
16 Facsimile: (714) 546-9035
17 Attorneys for Defendant Lawrence Fiorino
18                        UNITED STATES DISTRICT COURT
19                                 CENTRAL DISTRICT
20
     ERIC FITERMAN, an individual,             Case No. 2:18-cv-6699-FMO(MRWx)
21
                 Plaintiff,                    [PROPOSED] ORDER GRANTING
                                               --------------------
22                                             JOINT STIPULATION TO DISMISS
                                               COMPLAINT WITH PREJUDICE
23         v.
24                                             Hon. Fernando M. Olguin
   LAWRENCE FIORINO, an individual;
25 and DOES 1-10,                              Complaint filed August 3, 2018
26
                 Defendants.
27
28

                                   [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS
 1                                 [PROPOSED]
                                    ------------------- ORDER

 2         Having reviewed the parties’ Joint Stipulation to Dismiss Complaint, and
 3 good cause appearing therefore:
 4         IT IS HEREBY ORDERED THAT plaintiff Eric Fiterman’s complaint
 5 against defendant Lawrence Fiorino is dismissed in its entirety with prejudice.
 6
 7 IT IS SO ORDERED.
 8
     Dated: ____________
            October 26, 2018
 9
                                            /s/
                               ____________________________
10
                               Fernando M. Olguin
11                             Judge of the Central District of California
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
                                   [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS
